  Case 1:16-cv-04026-JHR Document 21 Filed 10/30/20 Page 1 of 2 PageID: 191




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

                                           :
MOSES CLARY,                               :      Hon. Joseph H. Rodriguez, U.S.D.J.
                                           :
              Petitioner,                  :      Civil Action No. 16-cv-4026 (JHR)
                                           :
       v.                                  :
                                           :
UNITED STATES OF AMERICA                   :             MEMORANDUM ORDER
                                           :
              Respondent.                  :
                                           :

       It appearing that:

       1. Currently pending before this Court is Petitioner Moses Clary’s (“Petitioner”)

pro se motion to vacate sentence pursuant to 28 U.S.C. § 2255 (“Petition”). [Dkt. Nos. 1,

9.]

       2. On August 19, 2020, this Court entered an Order requiring Respondent to

provide a copy of: (1) the superseding indictment; (2) plea agreement; (3) plea hearing

transcript; (4) sentencing transcript; and (5) judgment of conviction, within 14 days.

[Dkt. No. 20.]

       3. As of today’s date, Respondent has failed to do so. Accordingly, the Court will

again order Respondent to provide the above-refenced documents.               In addition to

electronic service, the Court will also direct the Clerk to serve a hard copy of this Order on

Respondent via certified mail.      Should Respondent again fail to properly respond,

Respondent may be required to show cause via video conference for his non-compliance

with the Court’s orders.

       Therefore,

       IT IS on this 29th day of October, 2020 hereby
  Case 1:16-cv-04026-JHR Document 21 Filed 10/30/20 Page 2 of 2 PageID: 192




       ORDERED that within 30 days of the date of this Order, Respondent shall submit

a copy of the following: (1) the superseding indictment; (2) plea agreement; (3) plea

hearing transcript; (4) sentencing transcript; and (5) judgment of conviction; and it is

further

       ORDERED that the Clerk of the Court is directed to serve an electronic copy of this

Order on Respondent via CM/ECF, as in the normal course; however, the Clerk shall also

serve a hard copy of this Order on Respondent via certified mail, return receipt requested;

and it is further

       ORDERED that the Clerk of the Court shall serve a copy of this Order on Petitioner

via regular mail.



                                                        /s/ Joseph H. Rodriguez______
                                                        HON. JOSEPH H. RODRIGUEZ
                                                        United States District Judge




                                            2
